Citation Nr: 0525817	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-00 194A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty (AD) from December 1965 to 
April 1966.  He also had additional service on active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
until June 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
for service connection for bilateral hearing loss, tinnitus, 
and residuals of a pilonidal cystectomy.

The veteran since has testified at a hearing at the RO in 
support of his claims.  The transcript of the proceeding is 
of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  So, for 
the reasons discussed below, these claims are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part concerning these claims.  The Board, 
however, will go ahead and decide his claim for service 
connection for residuals of a pilonidal cystectomy.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for residuals of a pilonidal 
cystectomy and apprised of whose responsibility - his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  The veteran had a pilonidal cyst prior to service, in 
1964, and had a pilonidal cyst surgically excised 
(cystectomy) during service, in 1966, but there is no medical 
evidence of record indicating he currently has any residuals 
of that procedure - so no current disability.


CONCLUSION OF LAW

The veteran's does not have residuals of a pilonidal 
cystectomy that were incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, a January 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to initially 
adjudicating his claim for service connection for residuals 
of a pilonidal cystectomy in October 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Philadelphia, and the RO did just that.  So the veteran 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Consequently, there is no 
problem insofar as the timing of the VCAA notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See also VAOPGCPREC 16-92 (July 24, 1992).

And as for content, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The January 2002 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  In addition, the RO also 
afforded him a VA examination and a hearing to provide oral 
testimony in support of his claim.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A January 1965 Report of Medical History indicates the 
veteran acknowledged he had a history of pilonidal cysts.  
The contemporaneous Report of Medical Examination indicates 
he had multiple pilonidal sinuses on examination, but without 
cysts or drainage.

A November 1965 Report of Medical History indicates the 
veteran again acknowledged having a pilonidal cyst before 
service, in June 1964, which was treated conservatively.  The 
contemporaneous Report of Medical Examination shows that he 
had a normal clinical evaluation of his skin and rectum.  He 
began serving on active duty in December 1965.

And from December 1965 to February 1966, the veteran was 
hospitalized for treatment and excision of a recurrent 
pilonidal cyst on his left buttock, contemporaneous to an 
upper respiratory infection.  He reiterated a history of a 
pilonidal cyst two years earlier(i.e., in 1964, so prior to 
service).

The April 1966 Report of Medical History indicates the 
veteran reported that he had a pilonidal cyst removed.  The 
contemporaneous Report of Medical Examination indicates he 
had a normal clinical evaluation of his skin and rectum.

The August 1968 Report of Medical History indicates the 
veteran reported that he had a cyst removed from the area of 
his spine at age 21.  The evaluating clinician observed the 
veteran did not have any significant abnormalities.  An 
August 1968 Report of Medical Examination again showed the 
veteran had a normal clinical evaluation of his skin and 
rectum.

The veteran underwent a VA examination in connection with his 
current claim in July 2002.  The report indicates he related 
that his back problems started when he developed a pilonidal 
cyst during his service in the military and underwent surgery 
for that cyst in 1966, which had since healed.  He complained 
of numbness in the area of the surgery, pain in his left 
lower back with some radiation into his left buttock, and 
numbness in his feet.  He denied a history of a back injury 
and could not recall when his low back pain began.  He also 
complained of neck pain, although he could not remember when 
that started, either.  He reported that he underwent an 
anterior cervical spine fusion in 1987 and a posterior 
cervical spine fusion in 2001.  Following a physical 
examination, the diagnosis was status-post cervical spine 
fusion times two for cervical disc disease, ankylosing 
spondylitis of the lower thoracic-upper lumbar spine, and a 
healed pilonidal cystectomy.



The veteran testified at a hearing at the RO in July 2004.  
According to the transcript, he said that, since the removal 
of his pilonidal cyst during service in 1966, he has 
experienced an aggravated tailbone, with pain and numbness.  
He acknowledged, however, the cyst itself had not returned 
since then, but that the area of the operation was 
nonetheless problematic.  He denied any further operations 
for pilonidal cysts since service and stated he did not have 
any surgical complications or infections from the cyst's 
excision.  

The Board finds that the evidence of record does not 
establish entitlement to service connection for residuals of 
the pilonidal cystectomy.  While the Board acknowledges the 
veteran underwent an excision of a pilonidal cyst 
(cystectomy) while in the military, in 1966, his service 
medical records - including the reports of his separation 
examination and August 1968 examination, are entirely 
negative for complaints, treatment, or diagnoses of any 
residuals from his 1966 cystectomy.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the procedure in 
question, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
And aside from this, there is no objective evidence of 
continuity of symptomatology during the years following his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
See also 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  

More significantly, there also is no current medical evidence 
indicating the veteran currently has or ever experienced any 
residuals from the 1966 pilonidal cystectomy.  And "[i]n the 
absence of proof of present disability there can be no valid 
claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1998) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  In this regard, 
the Board notes that even the veteran, himself, testified 
that he did not require any further surgeries or treatment 
for pilonidal cysts, and that he had no additional pilonidal 
cysts following the 1966 cystectomy.  Furthermore, his July 
2002 VA examination was normal, too, as there was no evidence 
of any symptoms related to the pilonidal cystectomy.  
Instead, it appears the veteran's symptoms and objective 
findings upon examination were attributable to his cervical 
and thoracic/lumbar spine disorders, which the VA examiner 
did not associate with the pilonidal cystectomy.  In other 
words, that surgical procedure was not a precipitating factor 
in the development of the current symptoms at issue.  The 
veteran has no residuals of the pilonidal cystectomy, only 
perhaps residuals from the unrelated cervical and 
thoracic/lumbar spine disorders.

Moreover, the VA examiner indicated there was a "healed" 
pilonidal cystectomy, meaning no current residuals from that 
procedure.  So the veteran's subjective complaints are not 
objectively confirmed.  Consequently, absent medical evidence 
of current disability, much less of a causal relationship to 
his service in the military, service connection cannot be 
granted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board also sees that the RO attempted to assist the 
veteran in proving he has residuals of the pilonidal 
cystectomy he underwent during service, by requesting 
additional post-service medical evidence.  However, he did 
not respond to the RO's request for more information.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").



So, in short, the only evidence suggesting the veteran has 
any residuals of a pilonidal cystectomy related to his 
service in the military comes from him, personally.  And as a 
layman, he simply does not have the necessary 
medical training and/or expertise to make this important 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a pilonidal cystectomy is 
denied.




REMAND

The veteran underwent a VA audiological examination and a VA 
otolaryngological (ear disease) examination in June 2002.  
The diagnoses were sensorineural hearing loss and tinnitus.  
And the results of the audiological examination confirm he 
has sufficient hearing loss to be considered a disability by 
VA standards.  See 38 C.F.R. § 3.385 (2004) (impaired hearing 
is considered a disability when the auditory threshold in any 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).

The reports of these VA examinations, however, conflict as to 
whether it is at least as likely as not (meaning 50 percent 
or greater probability) that the veteran's bilateral 
sensorineural hearing loss is causally or etiologically 
related to his service in the military - and, in particular, 
to acoustic trauma from excessive noise exposure.  The same 
is true insofar as his claim for tinnitus.

In particular, the VA examiners in June 2002 did not review 
the veteran's claims file.  His service medical records show 
he likely experienced noise exposure during his active duty 
and ACDUTRA, as his military occupational specialty (MOS) was 
as a cannoneer and rifleman, with noise exposure on the 
firing range.  But his service medical records also indicate 
that he may have had acoustic trauma or an ear disease prior 
to his military service, as his January 1965 and 
November 1965 examination reports (including the Reports of 
Medical History) show he had mixed left ear hearing loss 
prior to entering the military.  His August 1968 Report of 
Medical History did not show the results of an audiogram, but 
noted that he had been on the firing range.  Likewise, he had 
right ear hearing loss at the time of his surgery for 
Meniere's disease in December 1971, and records show he has 
experienced total hearing loss in his right ear since that 
surgery.  Consequently, another VA examination is needed to 
determine whether his current bilateral sensorineural hearing 
loss and tinnitus are causally or etiologically related to 
his service in the military or, instead, to other factors.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claims for bilateral hearing loss and 
tinnitus are REMANDED to the RO for the following development 
and consideration:

1.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
obtain an opinion concerning whether it 
is just as likely as not 
(i.e., 50 percent or greater probability) 
that his current bilateral sensorineural 
hearing loss and tinnitus are related to 
his service in the military either while 
on active duty or ACDUTRA - including, 
in particular, to acoustic trauma from 
noise exposure as a cannoneer and 
rifleman, but also taking into 
consideration his medical, occupational, 
and recreational history prior to and 
since service.  And to facilitate making 
this determination, the claims file must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand.  Have the examiner 
discuss the rationale of the opinion.

2.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


